Application of 44 U.S.C. § 1903 to Procurement of
Printing of Government Publications
Section 1903 of title 44 of the United States Code does not prevent executive agencies from using
private printers at agency expense to print copies of government publications for their own use while
at the same time requisitioning depository copies from the Government Printing Office at GPO
expense.

August 22, 2002

MEMORANDUM OPINION FOR THE ADMINISTRATOR FOR
FEDERAL PROCUREMENT POLICY
OFFICE OF MANAGEMENT AND BUDGET
You have asked for our interpretation of section 1903 of title 44 of the United
States Code, 1 and what limitations that section may place on the procurement of
printing of government publications by executive agencies in light of our previous
advice that executive agencies may opt to use private printers rather than the
Government Printing Office (“GPO”). We conclude that under the best reading of
the statute, executive agencies may fulfill their own needs through use of private
printers and, at the same time, have GPO provide and pay for the copies of the
publication sent to the depository libraries.
Chapter 19 of title 44 requires that certain government publications “shall be
made available to depository libraries through the facilities of the Superintendent
of Documents for public information.” 44 U.S.C. § 1902 (1994). For such
publications, the Superintendent of Documents informs the component of
Government ordering the printing of the number of copies needed for distribution
to depository libraries. See id. § 1903. Under certain circumstances, discussed
below, GPO pays for such copies. See id.
We have previously advised that executive branch departments and agencies
need not procure printing through GPO. See Involvement of the Government
Printing Office in Executive Branch Printing and Duplicating, 20 Op. O.L.C. 214,
221 (1996). We now conclude that for government publications that are to be
made available to the depository libraries, executive agencies may “split” their
orders. That is, the agency may procure the copies for its own use through private
printers and have GPO provide and pay for copies to be sent to the depository
libraries.
Section 1903 provides, in relevant part:
Upon request of the Superintendent of Documents, components of
the Government ordering the printing of publications shall either

1

See 44 U.S.C. § 1903 (1994).

104

227-329 VOL_26_PROOF.pdf 114

10/22/12 11:13 AM

Application of 44 U.S.C. § 1903 to Printing of Government Publications

increase or decrease the number of copies of publications furnished
for distribution to designated depository libraries . . . so that the
number of copies delivered to the Superintendent of Documents is
equal to the number of libraries on the list. . . .
The Superintendent of Documents shall currently inform the
components of the Government ordering printing of publications as
to the number of copies of their publications required for distribution
to depository libraries. The cost of printing and binding those publications distributed to depository libraries obtained elsewhere than
from the Government Printing Office, shall be borne by components
of the Government responsible for their issuance; those requisitioned
from the Government Printing Office shall be charged to appropriations provided the Superintendent of Documents for that purpose.
44 U.S.C. § 1903.
Because the statute refers both to copies of publications and to publications
themselves, some ambiguity arises. Indeed, the statute uses both terms in the same
sentence, giving rise to the implication that the two terms have different meanings.
See, e.g., id. (stating that “components of the Government ordering the printing of
publications shall either increase or decrease the number of copies of publications
furnished for distribution to designated depository libraries”) (emphasis added).
Taking seriously the possible distinction between copies of publications and
publications, it could be argued that the full cost of printing any publication
(including depository copies) not requisitioned entirely through GPO must be
borne by the ordering component of Government. This is so because, on this
reading, “those requisitioned from” GPO would refer to publications that are
distributed to depository libraries and not merely to the copies of such publications
that actually are so distributed.
We reject this construction, however. Giving effect to the possible distinction
between copies of publications and publications undermines the statute. “[T]hose
publications distributed to depository libraries” clearly refers to the same thing as
“those requisitioned from the Government Printing Office.” But if these phrases
refer to the total publication rather than the copies sent to the depository libraries,
the statute would require GPO to pay for the entire cost of printing every copy of
the publication, as long as the agency requisitioned GPO to print the publication.
Not only would this be an absurd result given GPO’s role, but we understand that
it is unsurprisingly contrary to practice, see, e.g., Memorandum for Heads of
Executive Departments and Agencies, from Mitchell E. Daniels, Jr., Director,
Office of Management and Budget, Re: Procurement of Printing and Duplicating
through the Government Printing Office at 1 (May 3, 2002) (noting that GPO
charges agencies for printing services). Because “[s]tatutory construction is a

105

227-329 VOL_26_PROOF.pdf 115

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

holistic endeavor, and, at a minimum, must account for a statute’s full text,
language as well as punctuation, structure, and subject matter,” Nat’l Bank of Or.
v. Indep. Ins. Agents, 508 U.S. 439, 455 (1993) (internal quotations and citation
omitted), we decline to give effect to any possible distinction between “copies of
publications” and “publications.”
It follows that the statute provides that GPO shall cover the costs of producing
the copies of publications that are to be distributed to the depository libraries, as
long as the ordering component of Government requisitions GPO to produce those
copies. Furthermore, the statute does not require that the ordering component of
Government requisition every copy of the publication from GPO in order to have
GPO pay for the depository copies. Accordingly, we conclude that section 1903
does not preclude agencies from splitting their orders by contracting with private
printers to produce copies for their own use and requisitioning GPO to produce the
depository copies.
In summary, executive agencies may split print orders, using private printers at
agency expense for their own needs and requisitioning depository copies from
GPO at GPO’s expense. We note in passing that nothing in the statute requires
GPO actually to produce the depository copies in a separate printing run. As GPO
itself already contracts out most of its printing work, GPO could certainly choose
to purchase the depository copies from the private printer selected by the executive
agency.
JOAN L. LARSEN
Deputy Assistant Attorney General
Office of Legal Counsel

106

227-329 VOL_26_PROOF.pdf 116

10/22/12 11:13 AM